DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meador (US 4087937) in view of Takashima (US 5956897).
Regarding claim 20, Meador teaches a device for pollinating crop plants grown in rows including pollen-bearing rows and pollen-receiving rows, the device comprising:
a base (15, 16, 30 and 71) mountable on a carriage (tractor 14) for traveling in a travel direction oriented parallel to the rows of crop plants, the base having a width and being configured for being mounted on the carriage such that the width is oriented transverse to the travel direction (col. 2, ll. 42-44); and a pollen blowing system comprising: at least one blower configured to provide blown air (35, col. 4, ll. 14-17).; and a plurality of nozzles mounted on the base at spaced apart positions along the width of the base corresponding with a spacing of the pollen-bearing rows of the rows of crop plants (hose 55 and an opposing hose 55, fig. 1), the nozzles being configured to receive the blown air from the at least one blower (35) and to discharge the blown air toward the crop plants in respective ones of the pollen-bearing rows to deliver pollen from the crop plants in the pollen-bearing rows to the crop plants in the pollen-receiving rows as the carriage travels along the crop plants (col. 4, ll. 14-17) but fails to teach a filter coupled to an intake of the blower for filtering intake air as it is drawn into the blower. However, Takashima teaches a filter coupled to an intake of the blower for filtering intake air as it is drawn into the blower (one or more air filters 24 is used to aid in pollen circulation, col. 5, ll. 31-35). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Meador with air filters as taught by Takashima to prevent debris intake that would clog or damage the equipment.
Allowable Subject Matter
Claims 1-19 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to claims 1-19 and 32-34 filed 5/17/2022 have been fully considered and are persuasive therefore the rejections have been withdrawn. 
Regarding claim 20, the allowability of claim 13 was depended on the claim being rewritten in independent form including all of the limitations of the base claim (i.e. claim 1) and any intervening claims (i.e. claim 11) as disclosed in the final rejection dated 2/17/2022. Thus claim 20 is not considered allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647